            Case 1:19-cv-00630-RP Document 1 Filed 06/18/19 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


 MANCHESTER TEXAS FINANCIAL        )
 GROUP, LLC; MANCHESTER AUSTIN,    )
 LLC d/b/a MANCHESTER AUSTIN       )
 HOTEL,   LLC,   as    assignee of )                     Case No.:
 MANCHESTER TEXAS FINANCIAL        )
 GROUP, LLC; and MANCHESTER        )                     State Case No. D 1 GN 18 006888
 FINANCIAL GROUP, LLC,             )
                                   )
                Plaintiffs,        )
                                   )
 v.                                )
                                   )
 THE CHUBB CORPORATION AKA ACE )
 AMERICAN INSURANCE COMPANY, )
 ALLIANT INSURANCE SERVICES, INC., )
 and LOCKTON COMPANIES, LLC        )
                                   )
                Defendants         )


                                  NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that Defendant ACE AMERICAN INSURANCE COMPANY

(“ACE”), pursuant to 28 U.S.C. § 1441 hereby removes the action captioned Manchester Texas

Financial Group, LLC; Manchester Austin, LLC d/b/a Manchester Austin Hotel, LLC, as assignee

of Manchester Texas Financial Group, LLC; and Manchester Financial Group, LLC vs. The

Chubb Corporation aka ACE American Insurance Company, Alliant Insurance Services, Inc., and

Lockton Companies, LLC, filed in the 126th Judicial District Court of Travis County, Austin,

Texas, Cause No. D-1-GN-18-006888 (the “State Court Action”). Removal is warranted under 28

U.S.C. § 1441 because this action involves claims over which this Court has original jurisdiction

under 28 U.S.C. § 1332.




LEGAL\41640538\1
            Case 1:19-cv-00630-RP Document 1 Filed 06/18/19 Page 2 of 5



                                   VENUE AND TIMELINESS

       1.      On November 15, 2018, Plaintiffs Manchester Texas Financial Group, LLC;

Manchester Austin, LLC d/b/a Manchester Austin Hotel, LLC, as assignee of Manchester Texas

Financial Group, LLC; and Manchester Financial Group, LLC (collectively, “Manchester”), filed

its initial petition in the District Court of Travis County, Texas, 126th Judicial District.

       2.      The initial petition and citation was served on The Chubb Corporation through CT

Corporation System, The Chubb Corporation’s agent for service of process in Texas, on November

27, 2018. A copy of the initial petition is attached as Exhibit A-1 (APP 003-0211). A copy of the

citation is attached as Exhibit A-3 (APP 0212).

       3.      The initial petition was not removable. The members of Manchester are citizens of

California and Texas. Defendant Alliant Insurance Services, Inc. is incorporated under the laws of

Delaware, with its principal place of business in California. In addition, at least one member of

defendant Lockton Companies, LLC is a citizen of Texas.

       4.      On December 20, 2018, Manchester served its First Amended Petition on counsel

for The Chubb Corporation, Alliant Insurance Services, Inc., and Lockton Companies, LLC. A

copy of Manchester’s First Amended Petition is attached as Exhibit A-8 (APP 0220-0425).

       5.      The First Amended Petition was not removable. The members of Manchester are

citizens of California and Texas. Defendant Alliant Insurance Services, Inc. is incorporated under

the laws of Delaware, with its principal place of business in California. In addition, at least one

member of defendant Lockton Companies, LLC is a citizen of Texas.

       6.      On May 21, 2019, Manchester emailed its Second Amended Petition to counsel for

ACE American Insurance Company. A copy of Manchester’s Second Amended Petition is

attached as Exhibit A-27 (APP 0514-0584). The Second Amended Petition names as a defendant




                                                   2
             Case 1:19-cv-00630-RP Document 1 Filed 06/18/19 Page 3 of 5



“ACE American Insurance Company (improperly named as ‘THE CHUBB CORPORATION aka

ACE AMERICAN INSURANCE COMPANY’)” and no other defendants.

       7.      ACE agreed to accept service of process of the Second Amended Petition on June

12, 2019. A copy of the Rule 11 Agreement Waiving Service of Citation is attached as Exhibit A-

29 (APP 0591-0592).

       8.      On June 18, 2019, ACE filed its Answer to Manchester’s Second Amended

Petition, a copy of which is attached as Exhibit A-30 (APP 0593-0595). Copies of all other

documents filed in the State Court Action are attached as Exhibit A (A-1 through A-30).

       9.      The Second Amended Petition only contains claims against ACE. There are no

claims against Alliant Insurance Services, Inc. or Lockton Companies, LLC.

       10.     ACE files this Notice of Removal within the thirty-day time period prescribed by

28 U.S.C. § 1446(b)(3) because it is filed within 30 days of receipt by ACE of the Second Amended

Petition, which is the paper from which it may first be ascertained that the case is one which is or

has become removable.

       11.     Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

where the suit is pending is located within this district.

       12.     Removal is proper under 28 U.S.C. § 1441(a) because this Court has original

jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1). The amount in controversy

exceeds $75,000, exclusive of interest and costs.

       13.     Plaintiff Manchester is a group of related limited liability companies whose

members are citizens of California and Texas.

       14.     Defendant ACE American Insurance Company is a Pennsylvania corporation with

its principal place of business in Pennsylvania and, accordingly, is a citizen of Pennsylvania.




                                                   3
             Case 1:19-cv-00630-RP Document 1 Filed 06/18/19 Page 4 of 5



       15.     No member of Manchester is a citizen of Pennsylvania.

       16.     The Second Amended Petition alleges that ACE breached a contract of insurance

issued to Manchester and seeks damages in excess of $3.9 million for losses allegedly covered by

the insurance contract.

       17.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, 1441, and

1446 because this is a civil action in which the amount in controversy exceeds the sum of

$75,000.00, exclusive of costs and interests, and because there exists complete diversity between

Manchester and ACE.

       18.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiff, and a copy is also being filed with the Clerk of the 126th Judicial District

Court of Travis County, Austin, Texas.

       WHEREFORE, pursuant to 28 U.S.C. §§ 1441 and 1446, defendant ACE American

Insurance Company removes this action from the 126th Judicial District Court of Travis County,

Austin, Texas to the United States District Court for the Western District of Texas, Austin

Division.

Dated: June 18, 2019

                                               Respectfully submitted,

                                               /s/ Alicia G. Curran
                                               Alicia G. Curran
                                               State Bar No. 12587500
                                               acurran@cozen.com

                                               COZEN O’CONNOR
                                               1717 Main Street, Suite 3100
                                               Dallas, Texas 75201
                                               Telephone: (214) 462-3000
                                               Facsimile: (214) 462-3299

                                                    ‐and‐


                                                   4
           Case 1:19-cv-00630-RP Document 1 Filed 06/18/19 Page 5 of 5




                                              Matthew Ponzi
                                              Pro Hac Vice To Be Filed
                                              Illinois Bar No. 6198984
                                              mponzi@fgppr.com
                                              Chris Snow
                                              Pro Hac Vice To Be Filed
                                              Illinois Bar No. 6323142
                                              New York Reg. No. 4909289
                                              csnow@fgppr.com

                                              FORAN GLENNON
                                              PALANDECH PONZI & RUDLOFF PC
                                              222 North LaSalle Street, Suite 1400
                                              Chicago, IL 60601
                                              Telephone: (312) 863-5000
                                              Telecopier: (312) 863-5099

                                              ATTORNEYS FOR DEFENDANT
                                              ACE AMERICAN INSURANCE COMPANY


                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing instrument is being
served electronically upon all counsel of record in accordance with the Federal Rules of Civil
Procedure June 18, 2019.

                                              /s/ Alicia G. Curran
                                              Alicia G. Curran




                                                 5
